Exhibit 10.16

SECOND AMENDMENT TO

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2013 INCENTIVE PLAN

THIS SECOND AMENDMENT TO THE OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC 2013
INCENTIVE PLAN (this “Second Amendment”) is made and adopted by Och-Ziff Capital
Management Group LLC, a Delaware limited liability company (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan (as defined below).

WHEREAS, the Company maintains the Och-Ziff Capital Management Group LLC 2013
Incentive Plan, as amended by the first amendment thereto effective as of May 9,
2017 (the “Plan”);

WHEREAS, pursuant to Section 13 of the Plan, the Plan may be amended from time
to time by the Company’s Board of Directors (the “Board”);

WHEREAS, the Board desires to amend the Plan to increase the maximum aggregate
number of Shares available for issuance and delivery pursuant to Awards granted
under the Plan as set forth herein, subject to approval of this Second Amendment
by the Company’s shareholders; and

WHEREAS, this Second Amendment shall become effective upon the approval of this
Second Amendment by the Company’s shareholders (the date of such approval, the
“Effective Date”).

NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows, effective
as of the Effective Date:

 

1.

Section 4(a) of the Plan is hereby amended and restated in its entirety as
follows:

“Subject to Section 5, the maximum number of Class A Shares that may be
delivered pursuant to Awards shall be the sum of (x) 9,779,446 Class A Shares
made available as of February 7, 2019, and (y) 231,250,788 Class A Shares (or
23,125,078 Class A Shares after giving effect to the one-for-ten reverse share
split on January 3, 2019), as increased on the first day of each fiscal year
beginning in fiscal year 2018 by a number of Class A Shares equal to 15 percent
(15%) of the increase, if any, in the number of outstanding Class A Shares from
the number of outstanding Class A Shares on the first day of the immediately
preceding fiscal year (in each case, calculated assuming that all Och-Ziff
Operating Group Units (as defined in the LLC Agreement) that are or may be
convertible or exchangeable for Class A Shares are so converted or exchanged for
this purpose).”

 

2.

This Second Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

 

3.

Except as amended above, all other terms and provisions of the Plan shall remain
unchanged.